Chapman, J.,
dissenting in part.
I concur in the conclusion reached in the above opinion, but do not believe that the discussion of the statutes enacted previous to the statute under which the indictment was drawn, to be necessary or helpful. Rather, I believe that to base the interpretation of the statute under which the indictment was drawn, in whole or in part upon the previous enactments, is to establish a precedent in violation of the universally accepted rule that, when the language of a statute and the purpose sought are clear, the court will not go beyond the terms thereof for its interpretation.
The indictment charged the defendant with assault with intent to steal while armed with a dangerous weapon. The statute reads as follows:
“Whoever assaults another with intent to murder, kill, maim, rob, steal, or to commit arson or burglary, if armed with a dangerous weapon, shall be punished by imprisonment for not less than one year, nor more than twenty years;”
I see no reason why the Legislature that put into our Revised Statutes, Section 24 of Chapter 129, could not make it a *300crime to commit an assault with intent to steal while armed with a dangerous weapon and impose the penalty provided, irrespective of what any previous Legislature had seen fit to do. It attempted to do this in words that are as well understood by the common laborer as the college professor and which have no legal meaning different from their common usage.
Endlich on Interpretation of Statutes, Section 51, says:
“As to codifications and revisions, which, upon a principle that will hereafter become manifest, are held, in general, to repeal enactments covered by their provisions, it is, no doubt, true, that, like the Revised Statutes of the United States, they must be accepted as the law upon the subject they embrace, as it existed when the Revision or Code went into force, and that, consequently, when their meaning is plain the Court cannot recur to the original statute to see if errors were committed in revising them.”
To the same effect is United States v. Bowen, 100 U. S., 508,. 25 L.Ed., 631; Arthur v. Dodge, 101 U. S., 34, 25 L.Ed., 948; Vietor v. Arthur, 104 U. S., 498,26 L.Ed., 633.
In the latter case the court said:
“In United States v. Bowen (100 U. S., 508), we held that the Revised Statutes must be treated as a legislative declaration of what the statute law of the United States was on the 1st of December, 1873, and that when the meaning was plain the courts could not look to the original statutes to see if Congress had erred in the revision. That could only be done when it was necessary to construe doubtful language.”
59 Corpus Juris 1098 says upon this subject:
“So where the meaning of the language of a revision or code is plain and unambiguous, it must be construed without resort to the original statutes which have been brought into it;”
*301Of particular application is Bent v. Hubbardston, 138 Mass., 99. This case holds squarely that:
“When there is substantial doubt as to the meaning of the language used in the Public Statutes, the statutes as they previously existed afford, therefore, a most valuable guide in their construction. But when language is clear, we cannot look to the earlier statutes to see if an error has been made by the Legislature in its understanding of them, as there is then no room for the office of construction.” .... “Even if the meaning it has affixed to the earlier statutes is different from that we should attribute to them, that which it has adopted, if clearly expressed by the Public Statutes, is controlling. If the language of the statute, as it now exists, were susceptible of two constructions, an argument drawn from the statute as it was formerly expressed (should we adopt the meaning given to it by the plaintiff) would be conclusive. United States v. Bowen, 100 U. S., 508.”....
“In this view, we do not deem it necessary to consider what is' the proper construction of the statutes as they existed before the enactment of the Public Statutes.”
Our own court said in Estabrook v. Steward Read Co. et al., 129 Me., 178,151 A., 141,144:
“In interpreting and construing the statutes the first consideration is to ascertain and give effect to the intention of the Legislature, but when the language is plain and unambiguous and conveys a clear and definite meaning, there is no occasion to resort to the rules of statutory interpretation and construction, and the statute must be given its plain and obvious meaning.”
It is true that the statutes discussed in the opinion do not disclose anything that is at variance with the interpretation to be given it according to the plain meaning of the terms; but *302the opinion, by seeking “foundation in legislation” in interpreting the statute and inquiring if the world “steal” was properly written into the statute, definitely becomes a precedent for the principle that although a statute is plain and unambiguous in its terms it will be interpreted in the light of previous enactments, which principle is contrary to general authority.